Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restrictions
Applicant’s election without traverse of Species 1, Figures 1-4 in the reply filed on January 7, 2021, is acknowledged.  Claims 11-16 are withdrawn as being non-elected and Claims 1-10 and 17 are pending.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 7 and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent App. No. 2018/0251078 to Kim (Kim).

    PNG
    media_image1.png
    863
    494
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    440
    316
    media_image2.png
    Greyscale

Regarding Claim 1:  Kim discloses a rotating device configured to rotate and position a product at multiple angles, the rotating device comprising: a base 
Regarding Claim 2:  Kim discloses a rotating device of claim 1, wherein the locating slot is V-shaped or U-shaped (See Annotated Fig. B).
Regarding Claim 3:  Kim discloses a rotating device of claim 1, wherein the rotating mechanism comprises a shaft (See Annotated Fig. A) and a rotating handle (See Annotated Fig. A), one end of the shaft is connected to the positioning mechanism, and another end of the shaft passes through the rotating handle.
Regarding Claim 7
Regarding Claim 17:  Kim discloses a rotating device of claim 1, wherein the positioning mechanism comprises a support plate (See Annotated Fig. A) and a plurality of guiding blocks (See Annotated Fig. A) arranged on the support plate. 
Allowable Subject Matter
Claims 4-6 and 8-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  In addition to the references used in this rejection and those cited in the PTO-892, the following references are very relevant to the claimed invention:  US 2009/0223102, 7975969, 6443408, 2012/0145843.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERET C MCNICHOLS whose telephone number is (571)270-7363.  The examiner can normally be reached on Monday - Friday: 9:00 - 5:00 (Eastern).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terrell McKinnon can be reached on 571-272-4797.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ERET C. MCNICHOLS
Primary Examiner
Art Unit 3632



/ERET C MCNICHOLS/Primary Examiner, Art Unit 3632